United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Miriam D. Ozur, for the Director

Docket No. 09-1816
Issued: March 17, 2010

Oral Argument September 9, 2009

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2009 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated May 7, 2009, which found that the Office used the
correct rate of pay in awarding compensation. The Board also has jurisdiction over a May 11,
2009 wage-earning capacity decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether the Office used the correct rate of pay in computing
appellant’s compensation; and (2) whether the Office properly determined appellant’s loss of
wage-earning capacity effective May 11, 2009.
FACTUAL HISTORY
This is the second appeal in the present case.1 In a decision dated December 23, 2008,
the Board set aside the Office decision dated May 3, 2007 and remanded the case for further
1

Docket No. 08-224 (issued December 23, 2008).

development on appellant’s pay rate.2 The Board found that the Office did not use a correct pay
rate in computing appellant’s entitlement to compensation.
In a decision dated May 7, 2009, the Office reissued the May 3, 2007 pay rate
determination finding that appellant’s weekly pay rate for compensation purposes was $998.29.
By decision dated May 11, 2009, the Office found that appellant had been employed as a
full-time nurse with wages of $1,203.43 per week. It noted that this employment was effective
on January 6, 2009, and the position fairly and reasonably represented her wage-earning
capacity. The Office noted that appellant demonstrated the ability to perform the duties of this
job for two months or more and the position was considered suitable to her partially disabled
condition. It noted appellant’s compensation was reduced effective January 6, 2009.
On May 16, 2009 appellant through her attorney requested an oral hearing. On May 29,
2009 appellant appealed her case to the Board.
LEGAL PRECEDENT
The Board has final authority to determine questions of law and fact. Its
determinations are binding upon the Office and must, of necessity, be so accepted and acted
upon by the Director of the Office. Otherwise, there could be no finality of decisions and the
whole procedure would be nullified and questions would remain moot.3
Section 501.6(c)-(d) of the Office’s implementing federal regulations provides:
“The decisions and orders of the Board are final as to the subject matter appealed,
and such decisions and orders are not subject to review, except by the Board. The
decisions and orders of the Board will be final upon the expiration of 30 days
from the date of issuance unless the Board has fixed a different period of time
therein. Following the expiration of that time, the Board no longer retains
jurisdiction over the appeal unless a timely petition for reconsideration is
submitted and granted.”4
Section 501.7 of the Office’s implementing federal regulations provides:
“Appellant or the Director may file a petition for reconsideration of a decision or order
issued by the Board within 30 days of the date of issuance, unless another time period is
specified in the Board’s order.”5

2

On August 24, 2003 appellant, a 40-year-old registered nurse, injured her right thumb while attempting to
restrain a patient. She was hired as a part-time temporary employee and began working on October 20, 2002. The
Office accepted that appellant sustained a right thumb sprain and authorized surgery on the first metacarpal of the
right hand, which was performed on February 19, 2004.
3

See Paul Raymond Kuyoth, 27 ECAB 498, 503-04 (1976); Anthony Greco, 3 ECAB 84, 85 (1949).

4

20 C.F.R. § 501.6(c)-(d).

5

Id. at § 501.7.

2

ANALYSIS
A copy of the Board’s December 23, 2008 decision was sent to the parties, and the case
record returned to the Office.6 The decision set aside a May 3, 2007 Office determination of
appellant’s pay rate as it pertained to her wage-earning capacity and directed that further action
be taken. Under the Board’s Rules of Procedure, the decision became final as to the subject
matter appealed after the expiration of 30 days.7 The Board has the authority to reopen a
decision upon the filing of a petition for reconsideration within the applicable time period.8
As no petition for reconsideration was filed from the December 23, 2008 decision, it was
incumbent upon the Office to act on appellant’s pay rate as directed by the Board. The decision
became the law of the case. As stated in Anthony Greco:
“The Board has final authority to determine questions of law and fact. Its
determinations are binding upon the [Office] and must, of necessity, be so
accepted and acted upon by the Director. Otherwise there could be no finality of
decisions; the whole appeals procedure would be nullified and questions would
remain moot.”9
In a May 7, 2009 decision, the Office reissued the May 3, 2007 pay rate determination as
it pertained to appellant’s wage-earning capacity and did not follow the Board’s remand
instructions.10 In a May 11, 2009 decision, it used the pay rate determination of May 7, 2009 in
calculating appellant’s loss of wage-earning capacity. No new or material evidence was
submitted to the record. In such case, the December 23, 2008 determination of the Board was
final as to the subject matter appealed.
At oral argument in the present appeal, the Director of the Office contended that there
was error in the Board’s prior pay rate determination.11
As noted above, the Board has final authority to determine questions of law and fact. Its
determinations are binding upon the Office and must, of necessity, be so accepted and acted

6

Id. at § 501.6(a). See supra note 1.

7

Id. at § 501.6(d).

8

Id. at § 501.7(a). The Board retains authority to reopen a decision on its own motion within 30 days of the date
of the decision.
9

Supra note 3 at 85.

10

In an August 13, 2009 decision, an Office hearing representative found that the district Office did not adhere to
the Board’s instructions and remanded it for a redetermination of appellant’s wage-earning capacity. Subsequently,
in an August 28, 2009 decision, another hearing representative vacated the August 13, 2009 decision and affirmed
the May 11, 2009 Office decision. As appellant filed her appeal to the Board on May 29, 2009, the decisions of the
hearing representatives are null and void under the principles set forth in Douglas E. Billings, 41 ECAB 880 (1990).
11

Docket No. 08-224 (issued December 23, 2008).

3

upon by the Director of the Office.12 The Board finds that the Office failed to undertake
development of appellant’s pay rate in accordance with the Board’s December 23, 2008 decision.
The case will be set aside and remanded to the Office for further development concerning
appellant’s pay rate in accordance with its December 23, 2008 decision. Following any such
further development as deemed necessary, it shall issue an appropriate decision in this case.13
CONCLUSION
The Board finds that case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 11 and 7, 2009 decisions of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further development
consistent with this decision.
Issued: March 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See Paul Raymond Kuyoth, 27 ECAB 498, 503-04 (1976), Anthony Greco, supra 3. See also Frank W. White,
42 ECAB 693 (1991) (Board’s order in a prior appeal imposed an obligation on the Director to take particular
actions as directed).
13

The Board finds that it is unnecessary to address whether the Office properly determined appellant’s loss of
wage-earning capacity on May 11, 2009 in view of the Board’s disposition of the first issue.

4

